                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

                 v.                                        Criminal Action No. 19-292 (JDB)
 STEPHON JAMAL DAVIS, et al.,
         Defendants.



                                   MEMORANDUM OPINION

       Before this Court                                                                       pretrial

detention determinations in this multidefendant drug conspiracy case. The Court considers each

                                                                     s, the Court presents its findings

of fact and statement of reasons with respect to each defendant in a single memorandum opinion.

For the reasons below, the Court finds that, based on the facts presented to the Court at this time,

each of the five defendants    Stephon Jamal Davis, Larry Key, Ronald Mathews, Darren Piles, and

Reginald Maurice Sutton       shall be detained without bail pending trial, affirming Magistrate Judge



                                  BACKGROUND & FINDINGS

       On September 4, 2019, the government charged eight defendants with conspiracy to

distribute and to possess with intent to distribute cocaine base, or crack cocaine, in violation of

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Indictment [ECF No. 1] at 1. The indictment also

charges Davis and Key with offense conduct involving 280 grams or more of cocaine base in

violation of § 841(b)(1)(A)(iii); Mathews and Piles with offense conduct involving 28 grams or

more of cocaine base in violation of § 841(b)(1)(B)(iii); and Sutton with offense conduct involving

a detectable amount of cocaine base in violation of § 841(b)(1)(C). Indictment at 2.
         At the hearing and in the briefs before this Court, the government proceeded by way of

proffer. Based on that proffer, the Court finds that in July 2018, law enforcement began

investigating Larry Key and Stephon Davis for drug trafficking.

Detention Re Davis [ECF No. 12] at 3. 1 The investigation included the authorized interception of

                                                                                                    Id. at 4. During

the interceptions, there were 94 pertinent calls between Key and Davis, and Key met with Davis

to obtain narcotics from him on approximately 35 occasions, obtaining up to an ounce of crack

cocaine at a time. Id. at 15. In the recorded communications, Key and Davis use coded language

to make the drug transactions. Id. at 15 17.

         The FBI also made eight controlled purchases of narcotics in its investigation, two of which

involved Davis. Id. at 4. The telephone conversations setting up the narcotics transactions were

recorded, the cooperating witness was equipped with audio recording equipment, and law

enforcement agents observed the cooperating witness conduct the drug transactions. Id. In two of

the controlled purchases, Davis sold narcotics to the cooperating witness through Key, id. at 5 8,

and on multiple occasions, Key directly sold narcotics to the cooperating witness,

for Pretrial Detention Re Key [ECF No. 33] at 11.

         The government further proffers that Mathews operated a stash house                              s direction.

                                                                                   42 pertinent communications

between Davis and Mathews during the wiretap. Id. In these communications, Davis frequently

called Mathews to tell him to fill various drug orders. Id. at 10 15. For example, in an intercept

on May 21, 2019, Davis received a call from a James Hamlin


         1
           The Court primarily cites                                                               of Davis because it
describes communications between Davis and each of the other defendants. The memoranda on the other defendants
includes the same descriptions verbatim, but only includes the descriptions relevant to the defendant at issue. In other
words,                                                                        most inclusive statement of the facts.
                                                           2
                        Id. at 10 11. Davis directs Hamlin          [g]                           him

                        Id. at 11. Hamlin                                 Id.

                                                                                                   -8

                              Id. Mathews                 Id. Davis later clarifies          -



l            Id. The government explains that because Hamlin only had $140, Davis directed

Mathews to give Hamlin only 1.8 grams of cocaine base.

       The intercepts also include many conversations between Davis and Piles, in which the

defendants use coded language to conduct drug transactions. The government proffers that Davis

supplied Piles with 3.5 grams of cocaine base every few days. Id. at 9. For example, in an intercept

                                                                  Id.

                                     Id. at 9 10. Piles replies           -5, which, according to the

government, means that Piles is trying to purchase $150 worth of crack cocaine. Id. Davis says

            Id. The very next day, Piles calls Davis. Id. Davis

                                   which the government interprets as Piles trying to obtain $200

worth of crack cocaine. Id. At the hearing held on September 19, 2019, the government further

proffered that such a pattern of purchases is consistent with purchasing drugs for distribution   not

personal use. Some of the transactions between Davis and Piles are also corroborated by

surveillance. See id. at 9.

       Finally, the intercepts captured at least two instances where Sutton purchased

approximately half an ounce of cocaine base from Davis. Id. at 18 19. For example, on August

                                                           Id.

                                                                                  Id. Later that day,

                                                 3
Sutton called Davis telling him he was outside,                                            Id. The government

proffers that the quantities purchased by Sutton are consistent only with mid-level narcotics

                                                         n Re Sutton at 3 [ECF No. 13] at 10.2

                                            LEGAL STANDARD

        A magistrate              detention order is subject to de novo review by the district court. See

United States v. Taylor, 289 F. Supp. 3d 55, 63 (D.D.C. 2018); United States v. Hunt, 240 F. Supp.

3d 128, 132 33 (D.D.C. 2017) (citing cases). The court shall order that a defendant be detained

prior to trial if the court finds,

conditions will reasonably assure the appearance of the person as required and the safety of any

other person and the community.            18 U.S.C. § 3142(e). The government bears the burden of



safety of the com                                  United States v. Salerno, 481 U.S. 739, 750 (1987).

                                                                                         if the justification for

pretrial detention is the risk of flight. United States v. Simpkins, 826 F.2d 94, 96 (D.C. Cir. 1987).

        If the court finds there is probable cause to believe that the defendant committed a drug

offense in violation of the Controlled Substances Act for which a maximum penalty of ten years

imprisonment or more is prescribed, the court must presume, subject to rebuttal by the defendant,

that no combination of conditions upon the defendant s release would reasonably assure the safety

of the community and the appearance of the defendant as required. 18 U.S.C. § 3142(e)(3)(A).



                                                                                                           United



        2
         The Court does not recount the proffered facts regarding the three other defendants in this case, including
Lemar Dielo Kinnard and Warren Boyd, who have not appealed their pretrial detention determinations, and Elgin
Thomas Hoggard, who Magistrate Judge Meriweather released pending trial.
                                                         4
States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010); see also United States v. Smith, 79 F.3d 1208,

1210 (D.C. Cir. 1996) ( [T]he indictment alone would have been enough to raise the rebuttable

presumption that no condition would reasonably assure the safety of the                        Once

                                          at a minimum to impose a burden of production on the

                                                                                       United States

v. Alatishe, 768 F.2d 364, 371 (D.C. Cir. 1985).

         In determining whether any release conditions can reasonably assure the appearance of the

defendant as required and the safety of the community, the court considers:

circumstances of the offense charged, including whether the offense is a crime of violence . . . or

involves . . . a controlled substance

various personal information including character, employment, and criminal history

nature and seriousness of the danger to any person or the community that would be posed by the

person              18 U.S.C. § 3142(g).

                                            ANALYSIS

         All five defendants are subject to the rebuttable presumption of detention because all crack

cocaine distribution offenses in violation of 21 U.S.C. § 841(a)(1)       no matter the amount of

cocaine base involved                                                                            See

id. §§ 841(b)(1)(A)(iii), 841(b)(1)(B)(iii), 841(b)(1)(C). With respect to each defendant, the Court

has considered the relevant law, the facts presented in the indictment, Magistrate Judge

                                        memoranda submitted by the government and defendants,

evidence presented at hearings and provided as exhibits, the information provided by the Pretrial

Services Agency, and the statements and arguments orally made by counsel. After consideration




                                                   5
of all the factors set forth in 18 U.S.C. § 3142(g), with respect to each defendant individually, the

Court orders that Davis, Key, Mathews, Piles, and Sutton remain detained prior to the trial.

   1. Stephon Jamal Davis

         As to Davis, the first factor, the nature and circumstances of the charged offense, strongly

favors detention. Davis is the lead defendant of the eight-person conspiracy. He is charged with

trafficking narcotics on a daily basis, ordering others to traffic narcotics on his behalf, and

operating multiple stash houses where he manufactured, stored, and sold cocaine base. Davis is

charged with offense conduct involving 280 or more grams of cocaine base in violation of 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(iii), which provides a mandatory minimum sentence of ten

                        It is a serious offense that favors pretrial detention.

         The weight of the evidence against Davis is strong and favors detention. The government

intercepted coded                                                    s phone that   the government

claims                                                           The government also conducted two

controlled narcotics purchases with Davis using a cooperating witness, though Davis never made

a direct hand-to-hand sale of narcotics with the cooperating witness. Finally, Davis was frequently

observed by law enforcement at one of the stash houses.

                                               s history and personal characteristics favors neither

detention nor release. Davis is a 28-year-old life-long D.C. resident with significant family ties to

                  s Mot. for Reconsideration [ECF No. 52] at 3. He has only one prior conviction

from 2016, which is not a narcotics offense, and he has no history of violating conditions of

supervised release. See Davis Pretrial Services Report [ECF No. 2] at 1 3.

         The fourth factor   whether release of Davis poses a danger to the community          favors

detention. Davis is accused of being responsible for the widespread distribution of a significant

                                                   6
amount of cocaine base throughout the Metropolitan area, which presents a danger to the

community. He is also                                          the ringleader of the alleged drug

trafficking conspiracy. The Court therefore finds that no condition of release, including home

detention through the High Intensity Supervision Program, could sufficiently assure the safety of

the community.

   2. Larry Key

                                                         strongly favor detention. Like Davis, Key

is charged with distributing or possessing with intent to distribute 280 or more grams of cocaine

base in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(iii), an offense that carries a

mandatory minimum sentence of ten years imprisonment. This suggests that Key          if convicted

would face a lengthy sentence. Key started obtaining narcotics from Davis in November 2018 and

met with him almost daily over the course of four months, obtaining up to an ounce (28 grams) of

cocaine at a time. Additionally, in a separate case, Key is charged with two counts of unlawful

distribution of heroin and two counts of unlawful distribution of fentanyl. See United States v.

Key, No. 19-291 (D.D.C. Sept. 4, 2019). These are serious offenses that weigh in favor of

detention.

       The weight of the evidence against Key is very strong. The FBI, using a cooperating

witness, made multiple controlled purchases of narcotics directly with Key. According to the

government, Key is heard using coded language to make drug transactions on numerous

intercepts                                        s                                   residence was

searched, the police found drug paraphernalia, including a digital scale and a plastic bag with small

zip bags inside. Thus, the weight of the evidence favors detention.




                                                 7
       The third factor, assessing                                                 , slightly favors

release. Key has close family ties to the D.C. area and could reside with his sister if released

pretrial. He is 57 years old, and while he does have a serious criminal record, that record is nearly

30 years old. See Key Pretrial Services Report [ECF No. 3] at 1 5. In the last 28 years, Key has

not been charged or convicted of any criminal activity. Id. However, the government alleged at

the hearing

of heroin and fentanyl ran out, Key switched to trafficking crack cocaine.

       Finally, the Court finds that, if released, Key would pose a danger to the community given

the charges of widespread distribution of cocaine base and the trafficking of different types of

narcotics over the course of the past year. Given the seriousness of the offenses, the weight of the

evidence against Key, and the danger posed to the community by the widespread distribution of

crack cocaine as well as the distribution of heroin and fentanyl, the Court finds that no release

conditions can reasonably assure the safety of the community.

   3. Ronald Mathews

       With respect to Mathews, the Court finds that the four factors, based on the record at this

time, narrowly favor detention. First, the nature of Mathews s offense is serious. According to

                  brief, Mathews helped operate one of the stash houses and frequently trafficked

                       s direction. Mathews is charged with distributing more than 28 grams of

cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(iii), which means that he

could be subjected to a five-year mandatory minimum. This factor favors detention.

       The weight of the evidence against Mathews is also somewhat strong. There are numerous

intercepts corroborated by surveillance indicating that Mathews was aiding Davis in narcotics




                                                 8
transactions. There are, however, no narcotics transactions between Mathews and the cooperating

witness. This factor favors detention.

         The third factor favors release. Mathews is a 57 year-old life-long resident of the

Washington, D.C. area. He suffers from a serious health condition and is a patient in an important

health study being conducted by the National Institutes of           Health.    Mathews s Mot. for

Reconsideration of Conditions of Release [ECF No. 56] at 4. He also receives a housing voucher

under a special program, and he risks losing     or may have already lost      his home for failure to

renew that voucher. Id. Mathews does have a criminal history of narcotics offenses and violating

conditions of release, but those offenses occurred over sixteen years ago. See Mathews Pretrial

Services Report [ECF No. 4] at 2 5. In the last sixteen years, Mathews has only been charged

with driving with a suspended or revoked license in 2008 and driving under the influence in 2003.

Id.                     s health conditions and relatively old criminal history, this factor favors

release.

         Finally, the fourth factor, regarding the danger that release poses to the community, favors

detention.                                                    s direction, Mathews struggles with

addiction and may find another source of crack cocaine to traffic if released before the trial. The



apartment, which was allegedly one of the stash houses in the drug conspiracy. Because there is a

real risk that Mathews would continue to traffic narcotics from his apartment, the Court finds that

there are no release conditions available at this time that can assure the safety of the community.

      4. Darren Piles

         The nature of Piles     offense is serious and favors detention. Piles is charged with

distributing 28 grams or more of cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and

                                                  9
841(b)(1)(B)(iii). According to the government, Piles obtained approximately 3.5 grams of

cocaine base from Davis every few days and that amount        and pattern of purchases    is consistent



as well as the existence of the indictment, that there is probable cause that Piles distributed        or

possessed with intent to distribute   28 grams or more of cocaine base.

       The evidence against Piles is not particularly strong, but there are many intercepts that

                                                            3.5 grams of cocaine base from Davis on

many occasions. The additional evidence, including the fact that the police found a small bag of

crack cocaine in his home and that there was a K9 alert to the presence of narcotics in a car used

by Piles but not yet searched, does not strongly indicate that Piles was distributing    as opposed to

merely using    crack cocaine. Ultimately, this factor only slightly favors detention.

       Next, the Court considers the personal characteristics of Piles, including his criminal

history. Piles has lived in the D.C. metropolitan area his entire life and has close family ties to the

area, including a six-month-old child who                                                 s Appeal of

Magistrate Judge s Order of Detention [ECF No. 55] ¶ 18. However, Piles         at just 28 years old

has a significant criminal history, which includes narcotics offenses. See Piles Pretrial Services

Report [ECF No. 5] at 1 4. Piles has three prior convictions, including for possession of stolen

property, possession of a controlled dangerous substance, and second-degree assault. Id. He also

has a charge for possession of a controlled dangerous substance (not marijuana) from December

                                                   s completion of a drug treatment program. Thus,

this factor modestly favors detention.

       Finally, the Court finds that release of Piles poses a danger to the community because the

alleged offense involves the distribution of a highly dangerous narcotic throughout the community.

                                                  10
Considering all the factors, particul                 s criminal history and the presumption of

                                    s offense, the Court finds that no release conditions could

reasonably assure the safety of the community and that the pretrial detention of Piles is appropriate.

   5. Reginald Maurice Sutton

       Sutton is the only defendant detained pretrial who is charged only with distributing a

detectable amount of cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Still,

that offense carries a statutory maximum of 20 years and thus triggers the rebuttable presumption

of pretrial detention.

involved approximately 12 grams of cocaine base on one occasion and 14 grams on another

occasion. The nature of the offense favors detention.

       The weight of the evidence against Sutton is not particularly strong, though it is also not

particularly weak.       There are intercepted wire communications that           according to the

government     reflect Sutton purchasing 12 14 grams of cocaine base from Davis on two separate

occasions, and the government proffers that this amount is indicative of mid-level narcotics

distribution. These intercepts are not, however, corroborated by surveillance,

home was searched, law enforcement recovered a dropper of suspected PCP and a digital scale,

but no crack cocaine. See                                               Sutton [ECF No. 13] at 10;

                                                                         ;

Detention Re Davis at 3. This factor is, therefore, neutral.

                                                                    47 year-old lifelong resident of

Washington, D.C. and suffers from very poor health. Id. at 4. His condition requires that he

receive daily injections of insulin. Id.




                                                 11
risk of amputation of the limb. Id. On these facts alone, the Court would lean towards ordering

that Sutton be released.

                                               and particularly his demonstrated failure to comply

with supervised release conditions    ultimately tips the scales in favor of detention. Sutton was

on probation for a possession of controlled substances (not marijuana) offense at the time he was

arrested for the instant offense, and he has four prior convictions related to controlled substances

since 2003. See Sutton Pretrial Services Report [ECF No. 7] at 2 5. Further, Sutton has a history

of violating the terms of his supervised release and having his supervised release revoked. See id.

at 3 4. Therefore, ultimately, the third factor strongly favors detention.

       The fourth factor also favors detention, primarily because Sutton is charged with conduct

that poses a danger to the community, and his criminal history demonstrates that there is a real risk

that, if released, he will continue to distribute narcotics into the community or otherwise violate

the conditions of supervised release. Thus, the Court finds that there are no release conditions that

could assure Sutton would not pose a danger to the community while awaiting trial, and he should

remain detained.

                                         CONCLUSION

       Accordingly, based on the findings of fact and reasons provided in this memorandum

opinion,              appeals of their detention orders are denied and defendants shall remain in

the custody of the Attorney General for confinement pending a final disposition in this case.

Separate orders consistent with this Memorandum Opinion and in accord with 18 U.S.C. § 3142(i)

will be entered contemporaneously.

                                                                          /s/
                                                                  JOHN D. BATES
                                                             United States District Judge
Dated: October 1, 2019
                                                 12
